Citation Nr: 0524203	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-13 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had documented active service from August 1963 to 
August 1966, and is reported to have had active service 
between June 1958 and June 1960, and between August 1960 and 
August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.      


FINDINGS OF FACT

1.	The primary cause of the veteran's death was acute myeloid 
leukemia.    

2.	No contributing causes of the death were listed on the 
veteran's death certificate.      

3.	At the time of the veteran's death, service connection was 
not in effect for any type of leukemia.        

4.	The veteran's cause of death did not relate to his 
service.      


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
her spouse's death.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.
I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the appellant of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the appellant was informed of the evidence 
needed to substantiate her claim by means of a rating 
decision issued in January 2004, a Statement of the Case 
issued in March 2004, and an August 2003 letter from the RO.

In the rating decision, the appellant was informed of the 
basis for the denial of her claim and of the type of evidence 
that she needed to submit to prevail.  In the Statement of 
the Case, the RO notified the appellant of all regulations 
pertinent to her claim, informed her of the reasons for the 
denials, and provided her with additional opportunity to 
present evidence and argument.  In addition, the RO advised 
the appellant in its August 2003 letter of the respective 
duties of the VA and her in obtaining that evidence.  This 
letter was provided to the appellant before the RO denied her 
claim in January 2004, moreover.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (holding that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits).  Therefore, the Board finds that the rating 
decision, the Statement of the Case, and the notification 
letter provided by the RO specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 
The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained private, VA, and service medical records relevant to 
this matter.  There does not appear to be any outstanding 
medical records that are relevant to this appeal.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

The appellant claims entitlement to service connection for 
the cause of her spouse's death.  For the reasons set forth 
below, the Board disagrees, and finds the RO's denial of her 
claim the proper course of action.  

Service connection for cause of a veteran's death will be 
found when the evidence establishes that a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312.  The principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).

The evidence of record shows that the veteran died in July 
2002 from acute myeloid leukemia.  At the time of his death, 
the veteran was not service connected for this disorder.  
Moreover, there is no medical evidence of record establishing 
a nexus between service and the veteran's death.  At first 
glance, therefore, this case appears to present a simple 
denial of benefits sought.  38 C.F.R. § 3.312(c).

The appellant's claim warrants further inquiry, however.  She 
maintains that the veteran's cause of death is presumptively 
service connected under VA regulations.  She states that the 
veteran served in Vietnam, that there he became exposed to 
herbicides, and that, presumptively, he contracted acute 
myeloid leukemia from exposure to herbicides in Vietnam.  In 
sum, the appellant sees it as irrelevant that, first, the 
veteran was not service connected for acute myeloid leukemia 
while he was alive, and second, that there is no medical 
evidence of record establishing a connection between the 
veteran's disease and service.  In her opinion, the VA-
recognized presumption controls here.    

To sufficiently address this contention, the Board must 
review three avenues of recovery - first, presumptive service 
connection for service in Vietnam and presumed exposure to 
herbicides; second, presumptive service connection based on 
recency of service; and third, direct service connection.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)(denial on 
a presumptive basis does not preclude a veteran from 
establishing service connection on a direct basis).
  
Presumptive Service Connection Based on Service in 
Vietnam

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, and has a disease listed in 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  

Chronic lymphocytic leukemia is the only type of leukemia 
listed under 38 C.F.R. § 3.309(e).  A veteran who served in 
Vietnam, and who develops this disorder to a degree of 10 
percent or more anytime after service, shall be presumed to 
have incurred chronic lymphocytic leukemia in service.  38 
U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307(a)(6)(iii) and 
(d), and 3.309(e).  

In this matter, there is no evidence that the veteran had or 
died from chronic lymphocytic leukemia.  Rather, as the death 
certificate shows, he died from an entirely different disease 
- acute myeloid leukemia.  Therefore, presumptive service 
connection for acute myeloid leukemia is not warranted under 
38 C.F.R. §§ 3.307(a)(6)(iii) or 3.309(e).  

	Presumptive Service Connection Based on Recency of  
Service 

Under 38 C.F.R. § 3.309(a), certain chronic diseases such as 
leukemia will be presumed service connected if the disease 
manifests to a compensable degree within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

In this matter, there is no evidence that the veteran 
developed his form of leukemia within one year of service.  
In fact, the veteran's death certificate notes the onset of 
the veteran's acute myeloid leukemia as mid-June 2002, over 
35 years following the veteran's discharge from service.  
Therefore, presumptive service connection for acute myeloid 
leukemia is not warranted under 38 C.F.R. §§ 3.307(a)(3) or 
3.309(a) either.  
 
	Direct Service Connection

To establish direct service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

The record clearly shows that the veteran had acute myeloid 
leukemia.  So the first element of Pond is satisfied.  Pond, 
12 Vet. App. at 346.  The record does not support the second 
and third elements of Pond, however.  There is no evidence in 
the veteran's service medical records that he developed acute 
myeloid leukemia while in service.  And there is no medical 
evidence of record connecting this disorder to service.  
Hence, the Board finds that the evidence of record fails to 
support a finding of direct service connection under Pond.  
Pond, 12 Vet. App. at 346.

The Board has carefully considered the appellant's argument 
that the veteran's death was related to his service.  But, as 
a layperson, the appellant is not competent to testify to 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In making its determination here, the 
Board must look not to lay evidence, but to medical evidence, 
and the absence of medical evidence.  Accordingly, the 
controlling facts in this matter are that the veteran died 
from an acute disorder that had its onset long after the 
veteran left Vietnam; and, contrary to the appellant's 
contentions, the disorder causing death is not among the list 
of disorders that are presumed connected to service with 
evidence of service in Vietnam in the mid 1960s.  As such, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim, and that the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


